 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10   LAMONT HOWARD,                    )
                                       )
11             Petitioner,             )
                                       )             3:16-cv-00665-HDM-VPC
12        v.                           )
                                       )
13   HAROLD WICKHAM, et al.            )             ORDER
                                       )
14             Respondents.            )
                                       )
15   _________________________________ )
16         Respondents’ third unopposed motion for enlargement of time (ECF
17   No.   27) is GRANTED.   Respondents shall have until October 26, 2018,
18   within which to answer or otherwise respond to the amended petition
19   for writ of habeas corpus. Absent a compelling showing of good cause,
20   further extensions of time to respond or answer are unlikely to be
21   granted.
22         IT IS SO ORDERED.
23
           DATED: This 17th day of October, 2018.
24
25
26                                   _________________________________
                                     HOWARD D. MCKIBBEN
27                                   UNITED STATES DISTRICT JUDGE
28
